ON APPLICATION FOR REHEARING
ODOM, J.
When this case came up for consideration in this court, it was discovered that the transcript did not show that an order of appeal was asked for and granted by the lower court. We held, correctly we think, that this court should dismiss the appeal for that reason, even though no formal motion to dismiss had been filed by the appellee.
Appellant has applied for a rehearing and asks that the case be reinstated on the calendar for the reason that as a matter of fact an order of appeal was granted and that the omission of the order from the transcript was an oversight on the part of the clerk of the district court; and it attaches to its application an extract from the minutes of the court showing the granting of an order of appeal and the clerk’s certificate that the said extract from the minutes is correct.
Obviously an injustice would be done the appellant to thus dispose of its case if as a matter of fact an order of appeal was asked for and granted.
The omission of the order from the transcript seems not to have been noticed by either the appellant or the appellee but was discovered by us.
It is therefore now ordered that a rehearing be granted, that our order dismissing the appeal be set aside and the case reinstated on the calendar in order that the appellant may have the transcript completed according to law.
REYNOLDS, J. Recused.
ROBERTS, Special J.
The plaintiff brings this suit to recover from the defendant railway company the sum of fifteen hundred dollars, alleged to be the value of a Bour-Davis automobile negli-. gently run over and practically destroyed by one of defendant’s freight trains at a public crossing on the main street of the town of Eros.
■ The defendant admits the destruction of the automobile, but denies that same was destroyed as the result of any negligence on its part, and in the alternative, alleges that if the court should find that it was guilty of any fault or negligence, then and in that event, it is contended that the destruction of the car was caused directly *361by the carelessness of Frank Sullivan, driver of the automobile, and that the driver’s contributory negligence constitutes a bar to plaintiff’s recovery.
There was judgment below for plaintiff, and defendant has appealed to this court.
STATEMENT OF FACTS
The accident by which plaintiff’s automobile was destroyed happened at Eros in Jackson parish, on the twelfth day of August, 1921. This suit was filed on May 29, 1922, and tried on December 10, 1923. Due to some defect in bringing up the appeal, and to changes in the personnel of this court, the final determination of the case has been more than ordinarily delayed.
Eros is a sawmill town with a population of about twelve hundred inhabitants. Most of the business section of the town is on one street popularly called Main street but shown on the plat of the town as Second street. This street runs through the town from northeast to southwest, and defendant’s truck crosses it almost at right angles in a thickly populated part of the town.
On the day of the accident, plaintiff’s son had taken the car from where it was parked in the neighborhood of plaintiff’s store, and had driven out into the country somewhere southwes.t of the town. At the time of his return, the defendant’s train crew were switching, or picking up some box cars which had been placed on what is referred to as the house track, or switch track, in contradistinction to the main track. It appears that the crossing on which the accident occurred is about six car lengths from the station, and that there were four box cars on this track at the time of the aceident. The house or switch track is south or southwest of the main track and runs parallel with the main track from the depot to the crossing; and is separated from the main line track by a distance of about thirty feet.
It appears that the train crew had backed on the house track for the purpose of picking up the four box cars which were strung along it from the depot to the crossing, and that in the operation of picking up these cars, had backed that one of them which was farthest from the depot onto the crossing so that, according to the witnesses, from one-half to two-thirds of the crossing was blocked, by this box car. The crossing, it appears, was about thirty feet wide, from which it follows that from fifteen to twenty feet of the crossing was blocked by the box car when the plaintiff’s son drove up to it from the southwest.
When plaintiff’s son drove up to the crossing he found his passage blocked by the box car and stopped. By looking to the right he would have seen behind the car which obstructed his passage, three more box cars and attached to them the locomotive which was being used in the switching operations. By cutting off the engine of his automobile, he could have heard, if he did not hear, the ringing of the bell on the locomotive, which according to undisputed testimony was ringing at the time. For a distance of several hundred yards before reaching the crossing, the road on which Frank Sullivan, the driver of the tar, approached- the crossing was straight, and as we gather from the testimony afforded an unobstructed view of the crossing as well as of the space to the right of the crossing on which was located the box cars and engine which were doing the switching.
Plaintiff's son says that when he approached the crossing he stopped for at least three-quarters of á minute before at*362tempting to cross the track, and that then hearing no signal nor whistle blown, and not being able to see the engine, and seeing no brakeman nor foreman at the crossing he started across the track and just as he got about halfway across the track the box car struck his automobile.
The testimony taken as a whole shows that when young Sullivan turned to the left and started to detour around the box car, he was struck by it, just as the front wheels of his automobile went upon the track.
The crossing in question is in a populous part of the town and affords the only way of getting from the country southwest of Eros into and away from that portion of the town where plaintiff’s store is located. Under these circumstances there is no doubt that defendant was negligent in failing to have someone at the crossing to assist in preventing accidents during switching operations such as were going on when the accident in question occurred.
The remaining point to be determined is as to whether plaintiff’s Son, who had the automobile in charge was himself free of fault or negligence in attempting to make a crossing of the track under the circumstances which we have described.
If plaintiff’s son was free of fault, the plaintiff is entitled to recover. If, on the other hand, the driver of the car was guilty of some fault for which the accident would not have occurred, the plaintiff is not entitled to recover.
The two principles of law above stated are so well known and established in our jurisprudence that no citation of authority is necessary to sustain them.
When young Sullivan drove up near the track and found his passage blocked by a box car standing on the crossing, that fact itself constituted both a signal to him of danger and a warning to use whatever precautions might be necessary to insure a safe crossing of the track. He did stop. But did he look and listen for the purpose of ascertaining whether it would be dangerous for him to try to drive around the box car and cross the track? It is not necessary in this case to hold the driver of an automobile when approaching a railroad crossing should under all circumstances stop, look and listen before proceeding across the track. Certain it is, however, that these precautions should have been observed under the circumstances shown in this case. Either young Sullivan looked and saw nothing and listened and heard nothing, and then proceeded to try to cross the track, or looked and saw the box cars and listened and heard the bell ringing, but decided he could detour around the box car and cross the track before anything could happen to him, or else after stopping his automobile he failed and neglected to look up and down the track at the same time listening, in order to ascertain whether the danger actually existed which had been suggested to exist by the presence on the crossing in front of him of a box car, which is not shown to have been there when he drove across the track in the other direction a little while before.
Plaintiff’s most favorable witness, Downs, testifies that if young Sullivan had looked, there was nothing to keep him from seeing the three box cars and locomotive which were strung out to his right behind the box car on the crossing. If he looked he saw the danger and negligently took the chance of trying to cross in spite of the danger. If he did not look, he was negligent in failing to investigate before trying to cross in the face of the warning to him which resulted from the presence right in front of his eyes of a box car *363blocking from one-half to two-thirds of a crossing which under ordinary conditions was open.
The physical facts of this case utterly refute the idea that plaintiff’s son who was driving the car complied with, the “Stop, look and listen” rule any further than merely to stop when he found his passage blocked by the box car. If he did not look, as already stated, he was negligent, and if he did look and listen he disregarded what he is bound to have seen and heard, and that was such contributory negligence as to bar plaintiff’s recovery.
Plaintiff’s able counsel specifies negligence on the part of defendant in that there was no flagman at the crossing, no lookout on the rear end of the train, nor warning of any kind given of the approaching train or car. It is shown that there was no flagman at the crossing, nor lookout on the rear of the train, and that no whistle was blown. There is testimony, however, to the effect that the bell was ringing, and this is not directly disputed. It may be conceded, therefore, that the defendant was guilty of all the negligence complained of, and still, as we understand the law, plaintiff is not entitled to recover on account of his own contributory negligence.
The “Stop, look and listen” rule does not mean that these precautions should be exercised in a perfunctory and ineffective manner. The rule is well stated by the Orleans Court of Appeal in the following language:
“It is the duty of a person approaching a railroad track to stop before crossing, and after stopping, to look and listen, not in a perfunctory manner but in an effective way in order to accomplish the end intended by the rule.” Jefferson Planting & Mfg. Co. vs. Morgan’s Louisiana, Etc., R. Co., Teiss. Orleans App. Dig. 42.
See also the case of Young vs. Louisiana Western Railway Company, 153 La. 129, 95 South. 511, where the court says:
“The duty of stop, look and listen before crossing a railroad must be performed at a time and place where stopping, looking and listening will be effective.
“The contributory negligence of an automobile driver in attempting to cross a railroad without stopping, looking and listening bars recovery even though the trainmen were guilty of concurrent negligence..”'
The rule is not complied with when one merely stops, as the driver did in this case, or where if, as in this case, the driver looked and listened he disregarded what he saw and what he heard and recklessly took a chance by trying to cross.
In the very similar case of De Nux vs. Louisiana Railway & Navigation Company, decided by this court in June, 1922, the following language was used, which is equally applicable here:
“The decisive fact in the case is that the failure by the defendant company to do its duty, if it did fail, was not the proximate cause of the accident of which plaintiff was the victim. If he had not gone blindly upon the crossing without looking or listening, and when the exercise of either of these faculties would have warned him of the danger, the collision could not have occurred.”
The plaintiff De Nux said that he looked and listened before attempting to drive across the track, but the physical facts of that case, as of this, utterly refute such a claim.
“The doctrine that contributory negligence precludes recovery has been consistently adhered to' in this state.” Harrison vs. Railway Company, 125 La. 795.
For reasons given, the judgment of the lower court is hereby avoided and reversed, *364and it is now ordered and decreed that the plaintiff’s demands be, and they are hereby dismissed at his costs in both courts.